Order entered May 13, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00158-CV

                   KELLY M. LIEBBE, ET AL., Appellants

                                        V.

              STEPHEN COURTNEY, M.D., ET AL., Appellees

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-03470-2016

                                     ORDER

      Before the Court is the May 12, 2022 request of Janet Dugger, Official Court

Reporter for the 296th Judicial District Court, for an extension of time to file the

reporter’s record. We GRANT the request and extend the time to June 13, 2022.



                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE